The opinion of the Court was delivered by
Lowrie, J.
After a man has contracted to sell his land, he holds a very different title to it from that which he held before; for, after that, he holds the legal title in trust to convey it to the purchaser on his performance of the contract. Judgments obtained after such a contract are therefore liens upon a different estate in the land, from those obtained before it; and' a sale on them cannot have the same effect as a sale on the prior judgments, else they would sweep away the title created by the contract. A sale on them affects only the estate left in the debtor after his contract of sale, which may be very small, depending upon the amount of the purchase-money remaining upaid — it conveys a right to receive this so far as the judgment debtor himself could demand it. But he could not demand it, without paying off the liens that were prior to the contract of sale, or suffering the purchaser thus to apply so much of it as might be necessary. It is very plain, therefore, that a sale on the judgments subsequent to the contract of sale, cannot discharge the lien of those that *74were prior, and these are not entitled to share in the distribution of the proceeds.
The decree of the Common Pleas is affirmed, and the appeals are severally dismissed at the costs of the respective appellants, and record remitted.